United States Court of Appeals
                                                           Fifth Circuit
                                                        F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                                        August 10, 2004
                  FOR THE FIFTH CIRCUIT
                                                    Charles R. Fulbruge III
                                                            Clerk

                      No. 03-10594



LAKENYA S DRAKE

                          Plaintiff - Appellant

v.

CITY OF HALTOM CITY; ET AL

                          Defendants

CITY OF HALTOM CITY

                          Defendant - Appellee



                      No. 03-10595



JANE DOE 2

                          Plaintiff - Appellant

v.

CITY OF HALTOM CITY; ET AL

                          Defendants

CITY OF HALTOM CITY

                          Defendant - Appellee




                             1
                        No. 03-10598



ATARA MARIE HUBBARD

                           Plaintiff - Appellant

v.

CITY OF HALTOM CITY; ET AL

                           Defendants

CITY OF HALTOM CITY

                           Defendant - Appellee



                        No. 03-10632



PATRICIA LYNN SANDERS

                           Plaintiff - Appellant

v.

CITY OF HALTOM CITY, ET AL

                           Defendants

CITY OF HALTOM CITY

                           Defendant - Appellee



                        No. 03-10636



JANE DOE #7

                           Plaintiff - Appellant

                             2
     v.

     CITY OF HALTOM CITY, ET AL

                                Defendants

     CITY OF HALTOM CITY

                                Defendant - Appellee


          Appeals from the United States District Court
                for the Northern District of Texas
                        No. 4:02-CV-0733-A
                        No. 4:02-CV-0767-A
                        No. 4:02-CV-0768-A
                        No. 4:02-CV-0769-A
                        No. 4:02-CV-0899-A


Before KING, Chief Judge, and DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     LaKenya Drake, Jane Doe No. 2, Atara Hubbard, Patricia

Sanders, and Jane Doe No. 7 (collectively, “Appellants”) appeal

the district court’s orders dismissing their 42 U.S.C. § 1983

claims against the City of Haltom City and the district court’s

orders denying their motions for leave to file amended

complaints.    Their existing complaints allege that the City’s

failure to institute adequate training and/or supervision of its

jailers caused one of the jailers to sexually assault them while




     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                  3
they were in the City jail.1

     We review de novo dismissals under Rule 12(b)(6).      Beanal v.

Freeport-McMoran, Inc., 197 F.3d 161, 164 (5th Cir. 1999).     We

note that motions to dismiss are disfavored and are rarely

granted.   Id.   Dismissal should not be granted “‘unless it

appears beyond doubt that the plaintiff can prove no set of facts

in support of his claim which would entitle him to relief.’”        Id.

(quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).

     The City argues that the district court correctly dismissed

Appellants’ claims under Rule 12(b)(6) because Appellants failed

to allege a “non-conclusory” ground for holding the City liable

for their injuries.   First, we disagree that Appellants’

allegations are “conclusory”; their complaints meet Rule 8’s

requirement of a “short and plain statement of the claim” and the

complaints gave the City fair notice of the Appellants’ claims

and the grounds upon which their claims rest.    FED. R. CIV. P.

8(a); see also Leatherman v. Tarrant County Narcotics

Intelligence & Coordination Unit, 507 U.S. 163, 168 (1993)

(quoting Conley, 355 U.S. at 47).     Second, although the City is

correct that a municipality cannot be held liable under § 1983 on

a theory of respondeat superior, Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 691 (1978), both the Supreme Court and this court


     1
          Appellants’ complaints contained a number of other
allegations against the City. Appellants have not appealed the
district court’s decisions to dismiss these claims, however.

                                  4
have recognized that a municipality is subject to § 1983

liability when the municipality’s policies regarding employee

training and/or supervision were obviously inadequate, and the

resulting lack of training and/or supervision was likely to (and

actually did) lead to a constitutional violation.      E.g., City of

Canton v. Harris, 489 U.S. 378 (1989); Brown v. Bryan County, 219
F.3d 450 (5th Cir. 2000).2

     The City cites Barney v. Pulsipher, 143 F.3d 1299 (10th Cir.

1998), for the proposition that sexual assault of detainees is

not an obvious consequence of a City’s failure to train or to

supervise its jailers.     Barney, however, was decided on a motion

for summary judgment, not a motion to dismiss, and the summary-

judgment record in Barney showed that the jailer who committed

the assaults had received instruction on “offenders’ rights,

staff/inmate relations, sexual harassment, and cross-gender

search and supervision.”     Id. at 1308.   We are unwilling to say,

at this point, that it is not obvious that male jailers who

receive no training and who are left virtually unsupervised might

abuse female detainees.    Thus, we hold that Appellants have

     2
          We agree with the City that Appellants’ other theories
of municipal liability are inadequate. The City cannot be liable
for its single decision not to train or to supervise the jailer
who perpetrated the sexual assault because Appellants did not
allege that there was anything special about that jailer that
should have put the City on notice of a particular need to train
or to supervise him. Cf. Brown, 219 F.3d at 458-60.
Furthermore, a theory of “ratification” is inapplicable on the
facts of this case. Cf. City of St. Louis v. Praprotnik, 485
U.S. 112, 127 (1988) (plurality opinion).

                                   5
stated cognizable claims against the City under § 1983.3

     We conclude, however, that the district court did not abuse

its discretion by denying Appellants’ motions for leave to file

amended complaints.   The district court has already permitted

Appellants to file amended complaints, and most were permitted to

file three amended complaints.   Furthermore, Appellants did not

seek leave to file their amended complaints in a timely manner.

See Foman v. Davis, 371 U.S. 178, 182 (1962); see also McLean v.

Int’l Harvester Co., 817 F.2d 1214, 1224 (5th Cir. 1987).

     Accordingly, we REVERSE the district court’s orders

dismissing Appellants’ § 1983 claims against the City for failing

to train or to supervise its jailers, AFFIRM the district court’s

orders denying Appellants’ motions for leave to amend, and REMAND

each of these cases for proceedings consistent with this opinion.




     3
          We express no opinion regarding who the City’s final
policymakers are. The district court should decide this question
in the first instance.

                                 6